Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 1 of 15 Page ID #:168



    1
        RODNEY S. DIGGS, ESQ. (SBN 274459)
    2
        rdiggs@imwlaw.com
    3   ANTONIO K. KIZZIE, ESQ. (SBN 279719)
        akizzie@imwlaw.com
    4
        YALDA PAYDAR (SBN 326081)
    5   ypaydar@imwlaw.com
        IVIE McNEILL WYATT PURCELL & DIGGS, APLC
    6
        444 S. Flower Street, Suite 1800
    7   Los Angeles, California 90071
        Tel. (213) 489-0028
    8
        Fax (213) 489-0552
    9
        Attorneys for Plaintiffs, VIRGINIA “VICKY” ZARAGOZA, an
   10   individual, and F.C., a minor, by and through her Guardian Ad Litem,
        JASMINE MUNOZ, an individual
   11
      BREANNE N. WESCHE, ESQ. (SBN: 306273)
   12 breanne@thegalvanlawfirm.com
      THE GALVAN LAW FIRM, PLLC
   13 6420 Richmond Avenue, Suite 332
      Houston, TX 77057
   14
      Attorneys for Plaintiffs L.S.C., a minor, by and through her Guardian
   15 Ad Litem, NANCY GONZALEZ, an individual

   16                       UNITED STATES DISTRICT COURT
   17
                          CENTRAL DISTRICT OF CALIFORNIA
   18

   19 VIRGINIA “VICKY” ZARAGOZA, an                CASE NO.: 5:20-cv-01381 JGB-SP
      individual, F.C., a minor, by and through
   20 her Guardian Ad Litem, JASMINE               [DISCOVERY MATTER]
      MUNOZ, an individual, and L.S.C., a
   21 minor, by and through her Guardian Ad
      Litem, NANCY GONZALEZ, an                    STIPULATED PROTECTIVE
   22 individual;                                  ORDER
   23                     Plaintiffs,
   24   vs.
   25   COUNTY OF RIVERSIDE, a municipal
        entity, and DOES 1-10, Inclusive,
   26
                          Defendants.
   27

   28

                                             -1-
                           STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 2 of 15 Page ID #:169



    1   TO THE HONORABLE COURT:
    2         By and through counsel of record in this action, Plaintiffs VIRGINIA
    3   "VICKY" ZARAGOZA; F.C., a minor, by and through her Guardian ad Litem
    4   JASMINE MUNOZ; and L.S.C., a minor, by and through her Guardian ad Litem
    5   NANCY GONZALEZ ("Plaintiffs") and Defendant COUNTY OF RIVERSIDE
    6   ("Defendant") the parties in this action – by and through their respective counsel
    7   of record, hereby stipulate and respectfully request that the Court enter a protective
    8   order re confidential documents in this matter [pursuant to Fed. R. Civ. P. 5.2, 7,
    9   and 26, as well as U.S. Dist. Ct., C.D. Cal., Local Rules 7-1 and 52-4.1; and any
   10   applicable Orders of the Court] – as follows:
   11
        1.    A. PURPOSES AND LIMITATIONS
   12
              Discovery in this action is likely to involve production of confidential,
   13
        proprietary, or private information for which special protection from public
   14
        disclosure and from use for any purpose other than prosecuting this litigation may
   15
        be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   16
        enter the following Stipulated Protective Order. The parties acknowledge that this
   17
        Order does not confer blanket protections on all disclosures or responses to
   18
        discovery and that the protection it affords from public disclosure and use extends
   19
        only to the limited information or items that are entitled to confidential treatment
   20
        under the applicable legal principles. The parties further acknowledge, as set forth
   21
        in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   22
        file confidential information under seal; Civil Local Rule 79-5 sets forth the
   23
        procedures that must be followed and the standards that will be applied when a party
   24
        seeks permission from the court to file material under seal.
   25
        B.    GOOD CAUSE STATEMENT
   26
              This action is likely to involve confidential peace officer personnel file
   27
        documents, plaintiff’s medical records, as well as personal identifying information
   28
        of third party witnesses (i.e. addresses, telephone numbers, etc.), for which special
                                                -2-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 3 of 15 Page ID #:170



    1
        protection from public disclosure and from use for any purpose other than
    2
        prosecution of this action is warranted. Such confidential and proprietary materials
    3
        and information consist of, among other things, personnel file information;
    4
        plaintiff’s confidential medical and/or psychotherapeutic treatment information; and
    5
        personal identifying information of any third party witnesses, otherwise generally
    6
        unavailable to the public, or which may be privileged or otherwise protected from
    7
        disclosure under state or federal statutes, court rules, case decisions, or common law.
    8
              Accordingly, to expedite the flow of information, to facilitate the prompt
    9
        resolution of disputes over confidentiality of discovery materials, to adequately
   10
        protect information the parties are entitled to keep confidential, to ensure that the
   11
        parties are permitted reasonable necessary uses of such material in preparation for
   12
        and in the conduct of trial, to address their handling at the end of the litigation, and
   13
        serve the ends of justice, a protective order for such information is justified in this
   14
        matter. It is the intent of the parties that information will not be designated as
   15
        confidential for tactical reasons and that nothing be so designated without a good
   16
        faith belief that it has been maintained in a confidential, non-public manner, and
   17
        there is good cause why it should not be part of the public record of this case.
   18
        2.    DEFINITIONS
   19
        2.1   Action: This pending federal lawsuit in VIRGINIA “VICKY” ZARAGOZA,
   20
        et.al. v. County of Riverside, et.al. CASE NO. 5:20-CV-01381 (JGB)-SP.
   21
        2.2   Challenging Party: a Party or Non-Party that challenges the designation of
   22
        information or items under this Order.
   23
        2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
   24
        is generated, stored or maintained) or tangible things that qualify for protection
   25
        under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   26
        Cause Statement.
   27
        2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
   28
        support staff).
                                                 -3-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 4 of 15 Page ID #:171



    1
        2.5   Designating Party: a Party or Non-Party that designates information or items
    2
        that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
    3
        2.6   Disclosure or Discovery Material: all items or information, regardless of the
    4
        medium or manner in which it is generated, stored, or maintained (including, among
    5
        other things, testimony, transcripts, and tangible things), that are produced or
    6
        generated in disclosures or responses to discovery in this matter.
    7
        2.7   Expert: a person with specialized knowledge or experience in a matter
    8
        pertinent to the litigation who has been retained by a Party or its counsel to serve as
    9
        an expert witness or as a consultant in this Action.
   10
        2.8   House Counsel: attorneys who are employees of a party to this Action. House
   11
        Counsel does not include Outside Counsel of Record or any other outside counsel.
   12
        2.9   Non-Party: any natural person, partnership, corporation, association, or other
   13
        legal entity not named as a Party to this action.
   14
        2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
   15
        Action but are retained to represent or advise a party to this Action and have
   16
        appeared in this Action on behalf of that party or are affiliated with a law firm which
   17
        has appeared on behalf of that party, and includes support staff.
   18
        2.11 Party: any party to this Action, including all of its officers, directors,
   19
        employees, consultants, retained experts, and Outside Counsel of Record (and their
   20
        support staffs).
   21
        2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
   22
        Material in this Action.
   23
        2.13 Professional Vendors: persons or entities that provide litigation support
   24
        services (e.g., photocopying, videotaping, translating, preparing exhibits or
   25
        demonstrations, and organizing, storing, or retrieving data in any form or medium)
   26
        and their employees and subcontractors.
   27
        2.14 Protected Material: any Disclosure or Discovery Material that is designated
   28
        as “CONFIDENTIAL.”
                                                -4-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 5 of 15 Page ID #:172



    1
        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
    2
        a Producing Party.
    3
        3.    SCOPE
    4
              The protections conferred by this Stipulation and Order cover not only
    5
        Protected Material (as defined above), but also (1) any information copied or
    6
        extracted from Protected Material; (2) all copies, excerpts, summaries, or
    7
        compilations of Protected Material; and (3) any testimony, conversations, or
    8
        presentations by Parties or their Counsel that might reveal Protected Material.
    9
        Any use of Protected Material at trial shall be governed by the orders of the trial
   10
        judge. This Order does not govern the use of Protected Material at trial.
   11
        4.    DURATION
   12
              Even after final disposition of this litigation, the confidentiality obligations
   13
        imposed by this Order shall remain in effect until a Designating Party agrees
   14
        otherwise in writing or a court order otherwise directs. Final disposition shall be
   15
        deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   16
        or without prejudice; and (2) final judgment herein after the completion and
   17
        exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   18
        including the time limits for filing any motions or applications for extension of time
   19
        pursuant to applicable law.
   20
        5.    DESIGNATING PROTECTED MATERIAL
   21
        5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
   22
        Party or Non-Party that designates information or items for protection under this
   23
        Order must take care to limit any such designation to specific material that qualifies
   24
        under the appropriate standards. The Designating Party must designate for protection
   25
        only those parts of material, documents, items, or oral or written communications
   26
        that qualify so that other portions of the material, documents, items, or
   27
        communications for which protection is not warranted are not swept unjustifiably
   28
        within the ambit of this Order.
                                                -5-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 6 of 15 Page ID #:173



    1
              Mass, indiscriminate, or routinized designations are prohibited. Designations
    2
        that are shown to be clearly unjustified or that have been made for an improper
    3
        purpose (e.g., to unnecessarily encumber the case development process or to impose
    4
        unnecessary expenses and burdens on other parties) may expose the Designating
    5
        Party to sanctions.
    6
              If it comes to a Designating Party’s attention that information or items that it
    7
        designated for protection do not qualify for protection, that Designating Party must
    8
        promptly notify all other Parties that it is withdrawing the inapplicable designation.
    9
        5.2   Manner and Timing of Designations. Except as otherwise provided in this
   10
        Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
   11
        or ordered, Disclosure or Discovery Material that qualifies for protection under this
   12
        Order must be clearly so designated before the material is disclosed or produced.
   13
              Designation in conformity with this Order requires:
   14
              (a)    For information in documentary form (e.g., paper or electronic
   15
        documents, but excluding transcripts of depositions or other pretrial or trial
   16
        proceedings), that the Producing Party affix at a minimum, the legend
   17
        “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   18
        contains protected material. If only a portion or portions of the material on a page
   19
        qualifies for protection, the Producing Party also must clearly identify the protected
   20
        portion(s) (e.g., by making appropriate markings in the margins).
   21
              A Party or Non-Party that makes original documents available for inspection
   22
        need not designate them for protection until after the inspecting Party has indicated
   23
        which documents it would like copied and produced. During the inspection and
   24
        before the designation, all of the material made available for inspection shall be
   25
        deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   26
        documents it wants copied and produced, the Producing Party must determine which
   27
        documents, or portions thereof, qualify for protection under this Order. Then, before
   28
        producing the specified documents, the Producing Party must affix the
                                                -6-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 7 of 15 Page ID #:174



    1
        “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
    2
        portion or portions of the material on a page qualifies for protection, the Producing
    3
        Party also must clearly identify the protected portion(s) (e.g., by making appropriate
    4
        markings in the margins).
    5
              (b)     For testimony given in depositions that the Designating Party identify
    6
        the Disclosure or Discovery Material on the record, before the close of the deposition
    7
        all protected testimony.
    8
              (c)     For information produced in some form other than documentary and for
    9
        any other tangible items, that the Producing Party affix in a prominent place on the
   10
        exterior of the container or containers in which the information is stored the legend
   11
        “CONFIDENTIAL.” If only a portion or portions of the information warrants
   12
        protection, the Producing Party, to the extent practicable, shall identify the protected
   13
        portion(s).
   14
        5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
   15
        to designate qualified information or items does not, standing alone, waive the
   16
        Designating Party’s right to secure protection under this Order for such material.
   17
        Upon timely correction of a designation, the Receiving Party must make reasonable
   18
        efforts to assure that the material is treated in accordance with the provisions of this
   19
        Order.
   20
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   21
        6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
   22
        of confidentiality at any time that is consistent with the Court’s Scheduling Order
   23
        and associated deadlines.
   24
        6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
   25
        process under Local Rule 37.1 et seq.
   26
        6.3   The burden of persuasion in any such challenge proceeding shall be on the
   27
        Designating Party. Frivolous challenges, and those made for an improper purpose
   28
        (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                 -7-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 8 of 15 Page ID #:175



    1
        expose the Challenging Party to sanctions. Unless the Designating Party has waived
    2
        or withdrawn the confidentiality designation, all parties shall continue to afford the
    3
        material in question the level of protection to which it is entitled under the Producing
    4
        Party’s designation until the Court rules on the challenge.
    5
        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    6
        7.1    Basic Principles. A Receiving Party may use Protected Material that is
    7
        disclosed or produced by another Party or by a Non-Party in connection with this
    8
        Action only for prosecuting, defending, or attempting to settle this Action. Such
    9
        Protected Material may be disclosed only to the categories of persons and under the
   10
        conditions described in this Order. When the Action has been terminated, a
   11
        Receiving Party must comply with the provisions of section 13 below (FINAL
   12
        DISPOSITION).
   13
              Protected Material must be stored and maintained by a Receiving Party at a
   14
        location and in a secure manner that ensures that access is limited to the persons
   15
        authorized under this Order.
   16
        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
   17
        ordered by the court or permitted in writing by the Designating Party, a Receiving
   18
        Party may disclose any information or item designated “CONFIDENTIAL” only to:
   19
              (a)    The Receiving Party’s Outside Counsel of Record in this Action, as
   20
        well as employees of said Outside Counsel of Record to whom it is reasonably
   21
        necessary to disclose the information for this Action;
   22
              (b)    The officers, directors, and employees (including House Counsel) of
   23
        the Receiving Party to whom disclosure is reasonably necessary for this Action;
   24
              (c)    Experts (as defined in this Order) of the Receiving Party to whom
   25
        disclosure is reasonably necessary for this Action and who have signed the
   26
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   27
              (d)    The court and its personnel;
   28
              (e)    Court reporters and their staff;
                                                -8-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 9 of 15 Page ID #:176



    1
              (f)     Professional jury or trial consultants, mock jurors, and Professional
    2
        Vendors to whom disclosure is reasonably necessary for this Action and who have
    3
        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4
              (g)     The author or recipient of a document containing the information or a
    5
        custodian or other person who otherwise possessed or knew the information;
    6
              (h)     In preparation for and during their depositions, witnesses, and attorneys
    7
        for witnesses, in the Action to whom disclosure is reasonably necessary provided:
    8
        (1) the deposing party requests that the witness sign the form attached as Exhibit 1
    9
        hereto; and (2) they will not be permitted to keep any confidential information unless
   10
        they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
   11
        otherwise agreed by the Designating Party or ordered by the court. Pages of
   12
        transcribed deposition testimony or exhibits to depositions that reveal Protected
   13
        Material may be separately bound by the court reporter and may not be disclosed to
   14
        anyone except as permitted under this Stipulated Protective Order; and
   15
              (i) Any mediator or settlement officer, and their supporting personnel,
   16
        mutually agreed upon by any of the parties engaged in settlement discussions.
   17
              Notwithstanding the aforementioned specified categories of persons and
   18
        circumstances, all documents designated CONFIDENTIAL and their contents,
   19
        including and especially, but not limited to, documents and depositions under seal
   20
        containing the identities of witnesses, employees/personnel and consultants shall
   21
        expressly be deemed “Attorneys Eyes Only,” meaning its disclosure shall be limited
   22
        only to counsel for the parties in addition to the aforementioned specified categories
   23
        of persons and circumstances. However, documents that do not contain the identities
   24
        of percipient witnesses, such as the autopsy report, shall not be deemed “attorneys
   25
        eyes only.”
   26
        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   27
              PRODUCED IN OTHER LITIGATION
   28

                                                -9-
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 10 of 15 Page ID #:177



     1
               If a Party is served with a subpoena or a court order issued in other litigation
     2
         that compels disclosure of any information or items designated in this Action as
     3
         “CONFIDENTIAL,” that Party must:
     4
               (a)    Promptly notify in writing the Designating Party. Such notification
     5
         shall include a copy of the subpoena or court order;
     6
               (b)    Promptly notify in writing the party who caused the subpoena or order
     7
         to issue in the other litigation that some or all of the material covered by the subpoena
     8
         or order is subject to this Protective Order. Such notification shall include a copy of
     9
         this Stipulated Protective Order; and
    10
               (c)    Cooperate with respect to all reasonable procedures sought to be
    11
         pursued by the Designating Party whose Protected Material may be affected.
    12
         If the Designating Party timely seeks a protective order, the Party served with the
    13
         subpoena or court order shall not produce any information designated in this action
    14
         as “CONFIDENTIAL” before a determination by the court from which the subpoena
    15
         or order issued, unless the Party has obtained the Designating Party’s permission.
    16
         The Designating Party shall bear the burden and expense of seeking protection in
    17
         that court of its confidential material and nothing in these provisions should be
    18
         construed as authorizing or encouraging a Receiving Party in this Action to disobey
    19
         a lawful directive from another court.
    20
         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    21
               PRODUCED IN THIS LITIGATION
    22
               (a)    The terms of this Order are applicable to information produced by a
    23
         Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    24
         produced by Non-Parties in connection with this litigation is protected by the
    25
         remedies and relief provided by this Order. Nothing in these provisions should be
    26
         construed as prohibiting a Non-Party from seeking additional protections.
    27

    28

                                                  -10-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 11 of 15 Page ID #:178



     1
               (b)    In the event that a Party is required, by a valid discovery request, to
     2
         produce a Non-Party’s confidential information in its possession, and the Party is
     3
         subject to an agreement with the Non-Party not to produce the Non-Party’s
     4
         confidential information, then the Party shall:
     5
         (1)   Promptly notify in writing the Requesting Party and the Non-Party that some
     6
         or all of the information requested is subject to a confidentiality agreement with a
     7
         Non-Party;
     8
         (2)   Promptly provide the Non-Party with a copy of the Stipulated Protective
     9
         Order in this Action, the relevant discovery request(s), and a reasonably specific
    10
         description of the information requested; and
    11
         (3)   Make the information requested available for inspection by the Non-Party, if
    12
         requested.
    13
               (c)    If the Non-Party fails to seek a protective order from this court within
    14
         14 days of receiving the notice and accompanying information, the Receiving Party
    15
         may produce the Non-Party’s confidential information responsive to the discovery
    16
         request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    17
         not produce any information in its possession or control that is subject to the
    18
         confidentiality agreement with the Non-Party before a determination by the court.
    19
         Absent a court order to the contrary, the Non-Party shall bear the burden and expense
    20
         of seeking protection in this court of its Protected Material.
    21
         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    22
               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    23
         Protected Material to any person or in any circumstance not authorized under this
    24
         Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    25
         writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    26
         to retrieve all unauthorized copies of the Protected Material, (c) inform the person
    27
         or persons to whom unauthorized disclosures were made of all the terms of this
    28

                                                 -11-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 12 of 15 Page ID #:179



     1
         Order, and (d) request such person or persons to execute the “Acknowledgment and
     2
         Agreement to Be Bound” that is attached hereto as Exhibit A.
     3
         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     4
               PROTECTED MATERIAL
     5
               When a Producing Party gives notice to Receiving Parties that certain
     6
         inadvertently produced material is subject to a claim of privilege or other protection,
     7
         the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
     8
         Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
     9
         may be established in an e-discovery order that provides for production without prior
    10
         privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    11
         parties reach an agreement on the effect of disclosure of a communication or
    12
         information covered by the attorney-client privilege or work product protection, the
    13
         parties may incorporate their agreement in the stipulated protective order submitted
    14
         to the court.
    15
         12.   MISCELLANEOUS
    16
         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    17
         person to seek its modification by the Court in the future.
    18
         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    19
         Protective Order no Party waives any right it otherwise would have to object to
    20
         disclosing or producing any information or item on any ground not addressed in this
    21
         Stipulated Protective Order. Similarly, no Party waives any right to object on any
    22
         ground to use in evidence of any of the material covered by this Protective Order.
    23
         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
    24
         Material must comply with Civil Local Rule 79-5. Protected Material may only be
    25
         filed under seal pursuant to a court order authorizing the sealing of the specific
    26
         Protected Material at issue. If a Party's request to file Protected Material under seal
    27
         is denied by the court, then the Receiving Party may file the information in the public
    28
         record unless otherwise instructed by the court.
                                                -12-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 13 of 15 Page ID #:180



     1
         13.   FINAL DISPOSITION
     2
               After the final disposition of this Action, as defined in paragraph 4, within 60
     3
         days of a written request by the Designating Party, each Receiving Party must return
     4
         all Protected Material to the Producing Party or destroy such material. As used in
     5
         this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
     6
         summaries, and any other format reproducing or capturing any of the Protected
     7
         Material. Whether the Protected Material is returned or destroyed, the Receiving
     8
         Party must submit a written certification to the Producing Party (and, if not the same
     9
         person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    10
         (by category, where appropriate) all the Protected Material that was returned or
    11
         destroyed and (2) affirms that the Receiving Party has not retained any copies,
    12
         abstracts, compilations, summaries or any other format reproducing or capturing any
    13
         of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    14
         retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    15
         transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    16
         reports, attorney work product, and consultant and expert work product, even if such
    17
         materials contain Protected Material. Any such archival copies that contain or
    18
         constitute Protected Material remain subject to this Protective Order as set forth in
    19
         Section 4 (DURATION).
    20
         14.   Any violation of this Order may be punished by any and all appropriate
    21
         measures including, without limitation, contempt proceedings and/or monetary
    22
         sanctions.
    23
         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    24

    25   Dated: November 22, 2020                IVIE McNEILL WYATT PURCELL &
                                                 DIGGS, APLC
    26

    27                                    By:    /S/ Antonio K. Kizzie_________________
                                                 RODNEY S. DIGGS
    28                                           ANTONIO K. KIZZIE
                                                 -13-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 14 of 15 Page ID #:181



     1                                           YALDA PAYDAR
     2                                           Attorneys for Plaintiffs, VIRGINIA
                                                 “VICKY” ZARAGOZA, an individual, and
     3                                           F.C., a minor, by and through her Guardian
     4                                           Ad Litem, JASMINE MUNOZ, an
                                                 individual
     5

     6   Dated: November 22, 2020                THE GALVAN LAW FIRM, PLLC
     7                                    By:    __/S/ Breanne N. Wesche_________
     8                                           BREANNE N. WESCHE
                                                 Attorney for Plaintiff L.S.C., a minor, by
     9                                           and through her Guardian Ad Litem,
    10                                           NANCY GONZALEZ, an individual
    11 Dated: November 22, 2020                  MANNING & KASS, ELLROD,
    12                                           RAMIREZ, TRESTER, LLP
    13                                    By:    ___/S/ Lynn L. Carpenter___________
    14                                           LYNN L. CARPENTER, ESQ.
                                                 Attorney for Defendants County of
    15                                           Riverside, et.al.
    16
                                     ATTESTATION CLAUSE
    17
               Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer set forth below, Antonio
    18
         K. Kizzie, attests that all other signatories listed, and on whose behalf the filing is
    19
         submitted, concur in the filing’s content and have authorized the filing.
    20

    21   Dated: October 29, 2020          By:    /S/ Antonio K. Kizzie______________
    22                                           ANTONIO K. KIZZIE

    23 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

    24

    25 DATED: December 10, 2020                  ______________________________
    26                                           HON. SHERI PYM
                                                 U.S. MAGISTRATE JUDGE
    27

    28

                                                -14-
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01381-JGB-SP Document 22 Filed 12/10/20 Page 15 of 15 Page ID #:182



     1                                        EXHIBIT A
     2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3

     4   I,   _____________________________             [print   or   type   full   name],    of
     5   _________________ [print or type full address], declare under penalty of perjury
     6   that I have read in its entirety and understand the Stipulated Protective Order that
     7   was issued by the United States District Court for the Central District of California
     8   on [date] in the case of VIRGINIA “VICKY” ZARAGOZA, et.al. v. County of
     9   Riverside, et.al. CASE NO. 5:20-CV-01381 (JGB)-SP. I agree to comply with and
    10   to be bound by all the terms of this Stipulated Protective Order and I understand and
    11   acknowledge that failure to so comply could expose me to sanctions and punishment
    12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
    13   any information or item that is subject to this Stipulated Protective Order to any
    14   person or entity except in strict compliance with the provisions of this Order. I
    15   further agree to submit to the jurisdiction of the United States District Court for the
    16
         Central District of California for the purpose of enforcing the terms of this Stipulated
    17
         Protective Order, even if such enforcement proceedings occur after termination of
    18
         this action. I hereby appoint __________________________ [print or type full
    19
         name] of _______________________________________ [print or type full address
    20
         and telephone number] as my California agent for service of process in connection
    21
         with this action or any proceedings related to enforcement of this Stipulated
    22
         Protective Order.
    23
         Date: ________________________________________________________
    24
         City/State where sworn and signed: ________________________________
    25
         Printed name: _________________________________________________
    26
         Signature: ____________________________________________________
    27

    28

                                                 -15-
                              STIPULATED PROTECTIVE ORDER
